     Case 2:19-cr-00282-RGK Document 189-1 Filed 06/29/21 Page 1 of 2 Page ID #:1086



1                            DECLARATION OF POONAM G. KUMAR

2           I, Poonam G. Kumar, declare as follows:

3           1.      I am an Assistant United States Attorney (“AUSA”) with the

4     U.S. Attorney’s Office for the Central District of California.             Along

5     with AUSAs Roger Hsieh and Gregory Bernstein, I am responsible for

6     representing the United States in United States v. Liu, et al., CR

7     19-282-RGK.

8           2.      Attached hereto as Exhibit A is a certified copy of 1001

9     Doubleday, LLC’s registration with California, which show that 1001
10    Doubleday, LLC was formed in Delaware on October 7, 2008.            A copy of
11    this document, as well as the Delaware Certificate of Good Standing,
12    was produced to defendants at USAO_01083380-81.
13          3.      Attached hereto as Exhibit B is a certified copy of Von
14    Karman – Main Street, LLC’s registration with California, which shows
15    that Von Karman – Main Street, LLC was formed in Delaware on March 6,
16    2009.      A copy of this document, as well as the Delaware Certificate
17    of Good Standing, was produced to defendants at USAO_01083723-24.
18          4.      Attached hereto as Exhibit C is a certified copy 10681
19    Production Avenue, LLC’s registration with California, which shows

20    that 10681 Production Avenue, LLC was formed in Delaware on August

21    25, 2009.     A copy of this document, as well as the Delaware

22    Certificate of Good Standing, was produced to defendants at

23    USAO_01083391-92.

24          5.      Attached hereto as Exhibit D are true and accurate copies

25    of certain documents produced to the government by Fidelity

26    Management and Research Company (“Fidelity”) showing all trading in

27    shares of China Zhongwang Holdings, Limited by Fidelity mutual funds.

28
     Case 2:19-cr-00282-RGK Document 189-1 Filed 06/29/21 Page 2 of 2 Page ID #:1087



1     These documents were produced to the defendants in September 2020, at

2     USAO_01081299.

3           6.    Attached hereto as Exhibit E are true and accurate copies

4     of certain documents produced to the government by Geode Capital

5     Management, LLC, (“Geode”) an investment advisor registered in the

6     U.S. and based in Boston, Massachusetts.          The spreadsheet shows

7     trades in shares of China Zhongwang Holdings, Limited by Fidelity

8     mutual funds and funds managed by Geode.          These documents were

9     produced to the defendants in September 2020, at USAO_01081302.
10          7.    Attached hereto as Exhibit F are true and correct copies of
11    certain documents produced to the government by The Vanguard Group,
12    Inc. (“Vanguard”).     The spreadsheet shows trades in shares of China
13    Zhongwang Holdings, Limited by Vanguard accounts.             These documents
14    were produced to defendants in September 2020, at USAO_0108235.
15

16          I declare under penalty of perjury under the laws of the United
17    States of America that the foregoing is true and correct and that
18    this declaration is executed at Los Angeles, California, on June 28,
19    2021.

20

21

22                                                POONAM G. KUMAR
23

24

25

26

27

28

                                              2
